IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 39799

MADISON REAL PROPERTY, LLC,        )                  2013 Unpublished Opinion No. 624
                                   )
       Plaintiff-Respondent,       )                  Filed: August 12, 2013
                                   )
v.                                 )                  Stephen W. Kenyon, Clerk
                                   )
MARILYNN THOMASON,                 )                  THIS IS AN UNPUBLISHED
                                   )                  OPINION AND SHALL NOT
       Defendant-Appellant,        )                  BE CITED AS AUTHORITY
                                   )
and                                )
                                   )
THE ESTATE OF BYRON THOMASON, )
deceased; NICHOLAS A. THOMASON and )
SANDRA K. THOMASON, husband and    )
wife; JAY A. KOHLER,               )
                                   )
       Defendants.                 )
                                   )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Madison County. Hon. Gregory W. Moeller, District Judge.

       Judgment in partition        action,   affirmed;   order   denying   motion    to
       reconsider, affirmed.

       Marilynn Thomason, Rexburg, pro se appellant.

       William R. Forsberg of Forsberg Law Offices, Chtd., Rexburg, for respondent.
                 ________________________________________________
GUTIERREZ, Chief Judge
       Marilynn Thomason (Thomason) 1 appeals from the district court’s final judgment in an
action to partition property and the district court’s subsequent order denying Thomason’s motion



1
        Marilynn Thomason and her now-deceased husband, Byron Thomason, were named as
original defendants in this case. In this opinion, references to the “Thomasons” indicate action
by the couple and their joint co-defendants, Nicholas and Sandra Thomason, as parties in regards
to facts and procedures. References to “Thomason” indicate action by Marilynn Thomason on
appeal, acting pro se. Nicholas and Sandra Thomason, the Estate of Byron Thomason, and Jay

                                               1
to reconsider. Thomason argues the district court erred in the following ways: by denying her
motion to dismiss the partition action, which asserted the district court lacked subject matter
jurisdiction; by failing to dismiss the case because Madison Real Property, LLC (MRP) lacked
standing to sue; by abusing its discretion regarding multiple decisions, alleged in a
post-judgment motion to reconsider; and by violating her right to equal protection. For the
reasons set forth below, we affirm the district court and award MRP attorneys’ fees and costs on
appeal.
                                                  I.
                                   FACTS AND PROCEDURE
          This appeal stems from an action brought in 2008 for partition and accounting of a piece
of property located in Madison County. A partial summary of the case is aptly provided by the
district court as follows:
                 Madison Real Property, LLC (“MRP”) filed a complaint for partition and
          accounting in April of 2008. The property at issue is a 75 acre parcel of farm
          ground previously owned in three undivided fee simple interests by Marilynn and
          Byron Thomason, Nicholas and Sandra Thomason (“Thomasons”), and Greg and
          Diana Thomason. MRP is the successor in interest to William Forsberg who
          received his interest in the property by a deed from Greg and Diana Thomason on
          October 30, 2001. Title was quieted in Forsberg’s favor by a final judgment
          issued by a United States bankruptcy court in October 2006. That decision was
          upheld by the Bankruptcy Appellate Panel of the Ninth Circuit Court of Appeals
          in August of 2007.[2]




A. Kohler (another defendant in the original lawsuit) have not made themselves a party to this
appeal.
2
         The bankruptcy litigation on the status of property ownership was not finally settled until
2009. Following a trial on the merits in October 2006, the bankruptcy court entered a final
judgment quieting title in favor of William Forsberg. The Thomasons appealed and the
Bankruptcy Appellate Panel of the Ninth Circuit Court of Appeals affirmed. In 2007, the
Thomasons demanded a retrial on the ground of fraud upon the court and alleged acts and
omissions by Forsberg in concert with Greg and Diana Thomason and others, which the
Thomasons argued should have voided the conveyance of any property interest to Forsberg.
Treating it as a motion for relief from judgment and a new trial, the bankruptcy court conducted
a hearing and denied the motion. To the extent the allegation of fraud constituted a separate
claim, the bankruptcy court also denied it. In 2008, the Thomasons filed another demand for
retrial and a motion to dismiss, again asserting fraud as a basis for relief. After relief was denied,

                                                  2
               In July 2008 MRP moved for partial summary judgment, asking the Court
       to enter judgment on the issue of ownership of the real estate. Said motion was
       ultimately granted and attorneys’ fees were award to MRP. In August 2008 the
       Thomasons filed an appeal which was conditionally dismissed as untimely (the
       appeal was finally dismissed in November of 2008). The Thomasons next filed a
       Motion for Stay of Judgment, New Trial/Hearing, to Amend Findings and
       Conclusions, Amend Judgment and All Other Authority, which was also denied
       by the Court and attorney fees were again awarded to MRP. In December of 2008
       the Thomasons filed another appeal.
               Meanwhile, the Court attempted to keep the case moving forward. On
       September 8, 2008 the Court appointed referees to submit a proposed partition.
       They submitted their report on December 2, 2008. MRP made a motion to
       confirm the report; [the] Thomasons filed objections to the report. The Court held
       a hearing on April 27, 2009 to determine whether the report should be adopted.
       Finally, on June 12, 2009 the referees’ report settling the partition issues was
       confirmed by the Court.
               Following another appeal to the Idaho Supreme Court, the Supreme Court
       issued its order conditionally dismissing the Thomasons’ second appeal in
       March 2010. The Thomasons then filed various motions to reconsider (alleging
       that plaintiff committed “fraud upon the Court”). In July 2010 the Thomasons
       filed a motion for a certificate to appeal, challenging MRP’s standing and the
       jurisdiction of the Court to hear this case.
(Footnote omitted.) The district court ruled the motion for a certificate to appeal was going to be
treated as a summary judgment motion on the issues of subject matter jurisdiction and standing
and all other pending motions would be treated as a motion for reconsideration of all other orders
and rulings. Before the district court issued any findings or further orders on these motions, the
Thomasons filed an amended notice of appeal and another petition to the Idaho Supreme Court
seeking permission to appeal the ruling on the treatment of the motions. In September 2010, the
Supreme Court denied the petition. As to the pending motions before the district court, the
district court determined that it had subject matter jurisdiction over the case, that MRP had
standing to sue, and--based on its own independent review of prior court proceedings in the case
before two other judges as well--that the previous decisions were reasonable and supported by
the record. Accordingly, it denied both the motion for summary judgment and the motion to




the Thomasons again appealed. In 2009, the Appellate Panel again affirmed. Thereafter, the
Ninth Circuit Court of Appeals denied the Thomasons’ petition for additional review.


                                                3
reconsider in April 2011. At that time, accounting issues remained undecided, so the order
denying the motions was neither appealable nor final.
       In June 2011, the Thomasons filed a motion asking the district court judge to recuse
himself. The district court denied that motion and a subsequent motion by the Thomasons asking
the court to reconsider the denial of recusal. After MRP filed a notice of depositions, the
Thomasons filed a motion to quash and a motion to dismiss for lack of subject matter
jurisdiction. The district court denied both motions in October 2011.
       MRP moved to dismiss the remaining accounting claims in January 2012. In February,
the district court granted MRP’s motion and entered a final judgment. The Thomasons filed a
motion to reconsider, which the district court denied in March 2012. Thomason filed a timely
notice of appeal and presents four issues: whether the district court lacked subject matter
jurisdiction over the case; whether MRP lacked standing to sue; whether the district court abused
its discretion in regard to various decisions; and whether the award of attorneys’ fees and costs
violated Thomason’s equal protection rights.
                                                 II.
                                            ANALYSIS
A.     Subject Matter Jurisdiction
       Thomason first argues that the district court erred by denying the motion to dismiss for
lack of subject matter jurisdiction. Whether the district court erred in a decision on a motion to
dismiss for lack of jurisdiction pursuant to Idaho Rule of Civil Procedure 12(b) is a question of
law over which we exercise free review. Owsley v. Idaho Indus. Comm’n, 141 Idaho 129, 133,
106 P.3d 455, 459 (2005).
       On a motion to dismiss, the district court need only look at the pleadings, and all
inferences are viewed in favor of the non-moving party. Id. The nonmoving party needs only to
allege sufficient facts, which, if true, would entitle him to relief. Id. There is a presumption that
district courts of general jurisdiction have subject matter jurisdiction unless a party can show
otherwise. Troupis v. Summer, 148 Idaho 77, 80, 218 P.3d 1138, 1141 (2009). Article 5,
Section 20 of the Idaho Constitution provides that the district court has original jurisdiction in all
cases, both at law and at equity. Moreover, relevant statutes in title 6, chapter 5 of the Idaho
Code, regarding partition of real estate, provide that district courts have jurisdiction over that
class of cases. Troupis, 148 Idaho at 80, 218 P.3d at 1141.


                                                  4
        The district court clearly had subject matter jurisdiction in this case. Thomason asserts
the district court lacked jurisdiction over the subject matter because it relied on a fraudulent deed
purporting to grant interest in the property at issue to Forsberg from Greg and Diana Thomason.
She claims that Forsberg never received any deed or title to real property from the true and
correct owners and that, additionally, the deed relied upon that conveyed interest to MRP from
Forsberg violated Idaho Code § 55-601 by failing to contain the grantee’s full and complete
address. Rather than addressing the issue of subject matter jurisdiction, Thomason conflates
jurisdiction with the issue of whether MRP has ownership in the property and standing to sue.
MRP, alleging an ownership interest in the Madison County property, brought a suit to partition
the property. The pleadings, taken as true and in favor of MRP, showed jurisdiction over the
subject matter. The district court acted within its authority granted by the constitutional and
statutory provisions noted above. The district court did not err by denying the motion to dismiss
for lack of subject matter jurisdiction.
        The Thomasons continued to assert a lack of subject matter jurisdiction numerous times
throughout the underlying litigation, substantially based on the argument that MRP lacked an
ownership interest in the property. The district court granted summary judgment on the issue of
ownership in the property relatively early on in the case, and the decision is supported by the
record. There is no error by the district court in rejecting later challenges to subject matter
jurisdiction, made on the same ground, based on evidence presented and findings of fact made on
that record.
B.      Standing
        Thomason’s challenge regarding MRP’s standing to sue generally reflects her argument
on the issue of subject matter jurisdiction. As noted above, she claims that the deed conveying
interest in the property to Forsberg was not from the true and correct owners and was fraudulent.
She further asserts that the deed purporting to convey interest from Forsberg to MRP was also
fraudulent and that it violated Idaho Code § 55-601 by failing to contain the grantee’s full and
complete address. Thus, she asserts MRP has no interest in the property and cannot bring this
suit.
        Whether a party has standing to sue can be raised at any time. Tungsten Holdings, Inc. v.
Drake, 143 Idaho 69, 72, 137 P.3d 456, 459 (2006); Hoppe v. McDonald, 103 Idaho 33, 35 644
P.2d 355, 357 (1982). When raised, the issue of standing must be determined by the court before


                                                 5
reaching the merits of the case. Troutner v. Kempthorne, 142 Idaho 389, 391, 128 P.3d 926, 928
(2006). The doctrine of standing focuses on the party seeking relief and not on the issues the
parties wish to have adjudicated. Bagley v. Thomason, 149 Idaho 806, 807, 241 P.3d 979, 980
(2010). A grantee of a deed to real property, and held to be the owners of real property in
previous litigation, has standing to bring a lawsuit in regards to rights attendant with ownership
of that property. See id.
       Here, the issue of ownership in the seventy-five-acre property was adjudicated in
bankruptcy court, which quieted title in a one-third undivided interest in favor of Forsberg. As to
whether the deed transferring interest from Forsberg to MRP was sufficient to convey title, the
district court thoroughly addressed the issue when determining that MRP did have standing.
Although Idaho Code § 55-601 does require a “complete mailing address” of the grantee on the
deed conveying title, Idaho case law has broadly interpreted the term and held it is sufficient if
the information in the deed can be used to identify and locate the addressee. See Adams v.
Anderson, 142 Idaho 208, 211, 127 P.3d 111, 114 (2005); see also KEB Enters., L.P. v. Smedley,
140 Idaho 746, 752, 101 P.3d 690, 696 (2004) (holding that the address of “Carmen, Lemhi
County, Idaho” was sufficient to comply with Idaho Code § 55-601 because evidence showed
the county assessor was able to deliver tax notices to the grantee using the name and address
provided on the deed).
       The deed in this case conveyed the property to “Madison Real Property, LLC, Rexburg,
Idaho 83440.” The district court found there is only one existing entity named Madison Real
Property, as easily found though a search on the Idaho Secretary of State webpage, and the
address on the deed had allowed multiple government agencies to correspond with MRP.
Moreover, MRP had filed a corrected deed with the full address, which was within its right to do.
See Sartain v. Fidelity Fin. Servs., Inc., 116 Idaho 269, 272, 775 P.2d 161, 164 (Ct. App. 1989).
Because Forsberg’s interest in the property had been previously adjudicated and the deed
conveying interest to MRP was sufficient to satisfy statutory requirements, MRP had standing to
bring the suit. The district court did not err by declining to dismiss the case on the basis that
MRP lacked standing.
C.     Abuse of Discretion
       After the district court entered a final judgment in this case, Thomason filed a motion to
reconsider, in which she challenged nearly every decision and order by the district court in this


                                                6
case.   The district court denied the motion.        The decision to grant or deny a request for
reconsideration generally rests in the sound discretion of the trial court. Campbell v. Reagan,
144 Idaho 254, 258, 159 P.3d 891, 895 (2007); Carnell v. Barker Mgmt., Inc., 137 Idaho 322,
329, 48 P.3d 651, 658 (2002). When a trial court’s discretionary decision is reviewed on appeal,
the appellate court conducts a multi-tiered inquiry to determine: (1) whether the lower court
correctly perceived the issue as one of discretion; (2) whether the lower court acted within the
boundaries of such discretion and consistently with any legal standards applicable to the specific
choices before it; and (3) whether the court reached its decision by an exercise of reason. Sun
Valley Shopping Ctr., Inc. v. Idaho Power Co., 119 Idaho 87, 94, 803 P.2d 993, 1000 (1991).
        Thomason asserts the district court abused its discretion by denying the motion to
reconsider. More specifically, however, Thomason asserts the district court abused its discretion
by failing to dismiss the case for lack of subject matter jurisdiction, by ignoring the requirements
of Idaho Code § 55-601 when finding MRP had standing to sue, by failing to recognize that
MRP had no legal claim to any interest in the property (in other words, by failing to find the
deeds were fraudulent), by failing to address her counterclaims, and by awarding attorneys’ fees
and costs prematurely. We have already addressed the issues of subject matter jurisdiction and
standing above.
        In regards to the allegation that MRP had no legal interest in the property, which largely
resembled the argument that MRP lacked standing, the Thomasons argued before the district
court that a restrictive covenant prevented Greg and Diana Thomason from conveying their
one-third undivided ownership interest in the property to Forsberg. The Thomasons asserted that
Forsberg deeded the property to himself while serving as counsel for Greg and Diana Thomason
in bankruptcy proceedings, that Forsberg was aware of the restrictive covenant, and that
Forsberg nonetheless deeded the property to himself to fraudulently make himself a bona fide
purchaser.
        The Thomasons first alleged fraud upon the court in their answer to the complaint in
district court, arguing that the deeds being claimed by Forsberg to support his ownership interest
were erroneous. However, the Thomasons did not contest MRP’s motion for summary judgment
as to the ownership interest in the land, made in 2008 and very early on in this case. They
neither attended the hearing nor submitted briefs in opposition to the motion. Prior to MRP’s
2008 partial summary judgment motion as to ownership in the land, title to the land had been


                                                 7
quieted in bankruptcy court in Forsberg’s favor and upheld on appeal in 2006. The Thomasons
made the same allegations of fraud in 2007 before the bankruptcy court, which treated the claims
as an independent request for relief and denied relief after a trial on the issues. The federal
appellate court upheld that decision. The district court in the partition action relied on that
adjudication to grant summary judgment in favor of MRP as to its ownership interest, as
successor in interest to Forsberg. Subsequently, the district court appointed referees, requiring
them to submit a report that contained a partition proposal. Only then did the Thomasons
actually file an objection, claiming that Forsberg obtained interest in the land by fraud, first in a
motion (treated as a motion for relief from judgment) and then again in a motion to reconsider.
The district court denied the first motion for lack of a basis to grant the relief requested. Based
on its own review of the prior proceedings, and relying on the bankruptcy court’s decision
quieting title and affirmance on appeal, the district court also denied the motion to reconsider
because it determined its previous decision to partition the property pursuant to MRP’s request
was reasonable.
        The district court did not abuse its discretion by failing to find fraud in MRP’s assertion
of interest in the land. The issue had been litigated in bankruptcy court and affirmed on appeal.
The Thomasons filed an additional motion in bankruptcy court demanding that the issue be
retried. Again, the bankruptcy court found in favor of Forsberg’s interest, despite allegations of
fraud. The Thomasons again appealed and again the appellate court upheld the decision of the
lower tribunal. The Ninth Circuit Court of Appeals denied a petition for further review. The
district court acted within its discretion by relying on those proceedings, and the deed conveying
the property interest from Forsberg to MRP, to show that MRP had a an ownership interest and
did not err by denying the motion to reconsider regarding Thomason’s claim that MRP had no
legal interest in the property.
        As to Thomason’s assertion that the district court failed to address her counterclaims,
nothing regarding counterclaims arose in the underlying case until January 2012. At that time,
though the partition had been ordered, MRP’s request for an accounting was still pending in
district court.   The accounting issue came up for trial, at which point MRP sought either
dismissal of the remaining accounting claims or a continuance of the trial. Thomason, arguing
on behalf of the defendants, objected to the motion for dismissal, based upon her belief that she
had filed counterclaims alleging fraud and a demand for unpaid property taxes. The district court


                                                 8
indicated it was not aware of any pending counterclaims in the case. The district court entered
an order conditionally dismissing the remaining claims, which was to be a final decision only
upon a determination that no counterclaim had been filed. The district court later held a hearing
on the matter. The Thomasons could not point to a counterclaim in the record and provided no
evidence concerning the purported claim or claims. The district court heard arguments from
both parties, independently reviewed the record, and found that no counterclaim existed in the
case. Thereafter, the motion to dismiss was granted--MRP’s request for an accounting having
been withdrawn--and the district court entered a final judgment.
       In our own review of the record, we find a “Reply to Counter Complaint and Objection to
Motions for Stay of Judgment, New Trial (sic)/Hearing, Amend Findings and Conclusion of
Law, Amend Judgment and All Other Authority,” filed by MRP in response to the Thomasons.
We do not have the actual document alleged to have included the “countercomplaint” that the
Thomasons filed, entitled “Motion For Stay of Judgment (IRCP Rule 13 a and b), New
Trial/hearing IRCP Rule 13(b)(2), Amend Findings and Conclusion of Law IRCP Rule 13(b)(2),
Amend Judgment IRCP Rule 13(b)(4) and All Other Authority.” In the reply, MRP asserted any
allegations that can be construed as a counterclaim did not state a claim upon which relief could
be granted. MRP further argued that many of the allegations were either barred by res judicata,
due to the prior bankruptcy proceedings, or fabrications by the Thomasons. The district court
treated the Thomasons’ filing as a motion for relief from the order granting partial summary
judgment. It found the Thomasons provided no basis for granting the relief requested and denied
the motion. The Thomason did not object to that treatment of the filing and did not file a motion
to reconsider.
       Further, it is clear from the district court’s discussion of a possible counterclaim that the
district court thoroughly combed the record looking for such a counterclaim. It found only two
documents containing the term “countercomplaint,” but neither document actually contained a
counterclaim for unpaid property taxes.       Moreover, the district court determined that the
allegations of fraud were made in relation to the Thomasons’ motion for relief from the judgment
ordering partition of the property, and did not constitute a separate counterclaim.
       It is Thomason’s responsibility to provide a sufficient record to substantiate her challenge
on appeal. Powell v. Sellers, 130 Idaho 122, 127, 937 P.2d 434, 439 (Ct. App. 1997). The
record on appeal includes various motions filed by the Thomasons with the district court, and


                                                 9
Thomason appended her brief with copies of various deeds, part of MRP’s original complaint,
tax bills, and pieces of additional motions/objections made to the district court. 3 However,
nothing in these documents points to any pleading for a counterclaim or any direct request or
claim for unpaid property taxes against MRP by the Thomasons. Based on our review of the
record that is provided, the district court did not abuse its discretion by determining there was no
counterclaim, by dismissing the rest of MRP’s claims, and consequently, by denying the
Thomasons’ motion to reconsider.
          Thomason also asserts the district court abused its discretion by awarding attorneys’ fees
and costs. The register of actions shows several orders awarding attorneys’ fees and costs to
MRP and at least one objection by the Thomasons. Three of the orders are contained within the
record on appeal. First, in relation to the order granting partial summary judgment, the district
court awarded attorneys’ fees and costs under Idaho Code §§ 6-545, 6-547, 12-120, and 12-121.
Next, upon a motion by MRP and pursuant to Idaho Rule of Civil Procedure 11, the district court
included an award of attorneys’ fees and costs as a sanction against the Thomasons because the
Thomasons filed motions based on unfounded and false allegations. Finally, the district court
awarded attorneys’ fees and costs under the authority in Idaho Rule of Civil Procedure 54(d) and
(e)(5).
          Pursuant to Idaho Rule of Civil Procedure 54(d)(1)(B), allowing attorneys’ fees to a
prevailing party “in the action,” a trial court should not order such awards on a piecemeal basis,
but should instead decide total attorneys’ fees and costs after all the claims “in the action” have
been adjudicated. See Bagley, 149 Idaho at 804 n.4, 241 P.3d at 977 n.4. Idaho Code § 12-120,
regarding awards of attorneys’ fees and costs in certain cases, also uses the phrases “in any
action,” “in any civil action,” and “of the action;” and Idaho Code § 12-121 allows attorneys’
fees to the prevailing party “in any civil action.” As interpreted by the Bagley court, awards
made under either authority should be made after all claims have been adjudicated. 4 However,



3
        We do not rely on the materials in Thomason’s appended brief, as they are not documents
actually found in the record, but do note that even the documents presented to support
Thomason’s claim--had they been taken as evidence--do not provide a sufficient basis to find
that the district court erred.
4
      We note that the Idaho Supreme Court has stated that a partial judgment is a “final
judgment” as required in Idaho Rule of Civil Procedure 54(d)(1)(B) if it has been certified as

                                                  10
Idaho Code § 6-545 allows a district court to require a party to pay reasonable attorneys’ fees
and costs for a partition of land when litigation arises between that party and some of the other
parties to the suit. The wording of section 6-545 does not mirror that of Rule 54(d)(1)(B) or
section 12-120. So although Rule 54(d)(1)(B) and sections 12-120 and 12-121 are interpreted to
indicate attorneys’ fees and costs are to be awarded in an action after all claims and judgments
have been settled, section 6-545 does not present the same limitation.5 Accordingly, the district
court’s first award of attorneys’ fees and costs under section 6-545 was not improper. We can
affirm the award based on section 6-545 even if an award pursuant to sections 12-120 and
12-121 was error. See BECO Const. Co., Inc. v. J-U-B Eng’rs, Inc., 145 Idaho 719, 724, 184
P.3d 844, 849 (2008) (holding the appellate court will affirm on the correct legal theory even
where a district court based a decision on an erroneous basis). 6
       The second award of attorneys’ fees and costs, made under Idaho Rule of Civil
Procedure 11(a)(1), was also not an abuse of discretion. Rule 11 authorizes a court to sanction a
party, which may include an award of attorneys’ fees and costs, based on discrete pleading
abuses or other misconduct in litigation, such as here, where the defendants made motions upon




such pursuant to Rule 54(b)(1), and an award of attorneys’ fees and costs on such a partial final
judgment is not abuse of discretion. Caldwell v. Cometto, 151 Idaho 34, 40, 253 P.3d 708, 714
(2011). We do not, however, have anything in the record indicating the order granting partial
summary judgment in this case was certified as final under Rule 54(b)(1).
5
       Idaho Code § 6-545 reads in full as follows:

                The costs of partition, including reasonable counsel fees, expended by the
       plaintiff or either of the defendants for the common benefit, fees of referees, and
       other disbursements, must be paid by the parties respectively entitled to share in
       the lands divided, in proportion to their respective interests therein, and may be
       included and specified in the judgment. In that case they shall be a lien on the
       several shares, and the judgment may be enforced by execution against such
       shares and against other property held by the respective parties. When, however,
       litigation arises between some of the parties only, the court may require the
       expense of such litigation to be paid by the parties thereto, or any of them.
6
       We do not address the district court’s citation to Idaho Code § 6-547 because that statute
allows a party to recover costs for obtaining an abstract of title, an issue Thomason does not raise
on appeal.

                                                 11
unfounded and false allegations. See Campbell v. Kildew, 141 Idaho 640, 650, 115 P.3d 731,
741 (2005).
       Lastly, we review the third award of attorneys’ fees and costs made under the authority in
Rule 54(d) and (e)(5). Under Rule 54(d)(6), a party with objection to claimed costs made under
Rule 54 must serve a motion to disallow such costs on adverse parties within fourteen days of
service of the memorandum of costs. Failure to timely object to the items in the memorandum of
costs constitutes a waiver of all objections. I.R.C.P. 54(d)(6). MRP filed its third memorandum
of costs on June 26, 2009; the Thomasons did not filed an objection or serve an objection on
MRP until filing a motion to reconsider the award on July 20, 2009. Although we do not purport
to condone piecemeal awards of attorneys’ fees and cost, we determine that the Thomasons
waived their right to object to the award because they failed to timely object. Bagley, 149 Idaho
at 804, 241 P.3d at 977.
D.     Equal Protection
       Although not clearly discernible, Thomason’s equal protection argument appears to stem
from the district court’s various awards of attorneys’ fees and costs to MRP. Thomason states,
“In violation of I.R.C.P. Rule and I.C. § 12-120 through 123, the court granted multiple
fraudulent fees and costs on . . . partial summary judgments.” She additionally contends the
district court did so “without issuing any final order for nearly five (5) years, deliberately
denying (Appellant) equal protection under the rules, statutes, case law and the 14th Amendment
of the United States Constitution.”
       Equal protection analysis begins with identifying the classification upon which the
alleged unequal treatment was based. See Robison v. Bateman-Hall, Inc., 139 Idaho 207, 214, 76
P.3d 951, 958 (2003). A party asserting a violation of equal protection may assert that the
government action was a deliberate and intentional plan of discrimination based on some
classification, such as race, sex, or religion, or she may assert she is a “class of one” who was
intentionally singled out and treated differently based on a distinction that fails the rational basis
test. Terrazas v. Blaine Cnty. ex rel. Bd. of Comm’rs, 147 Idaho 193, 205, 207 P.3d 169, 181
(2009). Here, Thomason has not asserted any particular classification. There are hints that she
alleges unequal treatment based on her status as a pro se litigant. However, Thomason has not
provided citation to authority supporting that an award of attorneys’ fees or costs against a pro se




                                                 12
litigant may violate equal protection. Thomason has not demonstrated an equal protection
violation.
E.     Attorneys’ Fees and Costs on Appeal
       MRP requests attorneys’ fees and costs on appeal pursuant to Idaho Code § 6-545. This
is a case that falls within that statute, and by the statute’s wording, this Court has authority to
make such an award. Therefore, we order that Thomason is required to pay the expense of
litigating this appeal, including both reasonable fees of counsel and costs.
                                                III.
                                         CONCLUSION
       We conclude the district court had subject matter jurisdiction over this case and MRP had
standing to sue. Therefore, the district court did not err by declining to dismiss the case on either
ground. We further conclude the district court did not abuse its discretion by denying the motion
to reconsider because previous decisions, challenged by Thomason, were reasonable and
supported by the record. Thomason has failed to demonstrate an equal protection violation.
Accordingly, we affirm the final judgment and the district court’s order denying Thomason’s
motion to reconsider. We award attorneys’ fees and costs to MRP.
       Judge LANSING and Judge GRATTON CONCUR.




                                                 13